              Case 1:16-cr-00371-RA Document 925 Filed 08/27/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 GARY HIRST,                                                        DATE FILED: 8-25-20

                              Petitioner,
                                                                       19-CV-8512 (RA)
                         v.
                                                                            ORDER
 UNITED STATES OF AMERICA,

                              Respondent



RONNIE ABRAMS, United States District Judge:

         On June 29, 2020, the Court issued an order requiring Petitioner to propose a briefing schedule

no later than August 3, 2020. To date, Petitioner has not done so. No later than September 4, 2020,

Petitioner is directed to provide a status update to the Court and propose a date by which he can submit

his reply brief in further support of his § 2255 motion or notify it that he does not intend to do so.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Hirst


SO ORDERED.

Dated:      August 25, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
